Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Raynes on 05/19/2021.

The application has been amended as follows: 

Claims
Claim 24. “A computer program product for performing a failover from a primary storage system having a primary cache and a primary storage to a secondary storage system having a secondary cache and a secondary storage, the computer program product comprising a computer readable storage medium having computer readable program code executed in the primary storage system to perform operations, the operations comprising: determining tracks in the primary cache; generating a cache transfer list for the determined tracks; for each of the determined tracks, adding a track identifier of the track and track format information indicating metadata of the track, including a layout of 
	Should be:
	“A computer program product for maintaining tracks in a primary storage system, having a primary cache and a primary storage, and a secondary storage system, having a secondary cache and a secondary storage, the computer program product comprising a computer readable storage medium having computer readable program code executed in the primary storage system to perform operations, the operations comprising: determining tracks in the primary cache; generating a cache transfer list for the determined tracks; for each of the determined tracks, adding a track identifier of the track and track format information indicating metadata of the track, including a layout of data in the track, to the cache transfer list; and transferring the cache transfer list to the secondary storage system for the secondary storage system to use the track format information transferred with the cache transfer list for a track staged into the secondary cache from the secondary storage having a track identifier in the cache transfer list after a failover from the primary storage system to the secondary storage system.”


	Should be:
	“A system comprising: a primary storage system including a primary cache and a primary storage; and a secondary storage system including a secondary cache and a secondary storage, wherein the primary storage system performs operations, the operations comprising: determining tracks in the primary cache; generating a cache transfer list for the determined tracks; for each of the determined tracks, adding a track identifier of the track and track format information indicating metadata of the track, including a layout of data in the track, to the cache transfer list; and transferring the cache transfer list to the secondary storage system for the secondary storage system to use the track format information transferred with the cache transfer list for a track staged into the secondary cache from the secondary storage having a track identifier in the cache transfer list after a failover from the primary storage system to the secondary storage system.”

Claim 38. “A method for performing a failover from a primary storage system having a primary cache and a primary storage to a secondary storage system having a secondary cache and a secondary storage, comprising determining tracks in the primary cache; generating a cache transfer list for the determined tracks; for each of the determined tracks, adding a track identifier of the track and track format information indicating metadata of the track, including a layout of data in the track, to the cache transfer list; and transferring the cache transfer list to the secondary storage system for the secondary storage system to use the track format information transferred with the cache transfer list for a track staged into the secondary cache from the secondary storage having a track identifier in the cache transfer list after a failover.”
	Should be: 
	“A method for maintaining tracks in a primary storage system, having a primary cache and a primary storage, and a secondary storage system, having a secondary cache and a secondary storage, comprising: determining tracks in the primary cache; generating a cache transfer list for the determined tracks; for each of the determined tracks, adding a track identifier of the track and track format information indicating metadata of the track, including a layout of data in the track, to the cache transfer list; and transferring the cache transfer list to the secondary storage system for the secondary storage system to use the track format information transferred with the cache transfer list for a track staged into the secondary cache from the secondary storage having a track identifier in the cache transfer list after a failover from the primary storage system to the secondary storage system.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 24-30 is the inclusion of the following limitations: ‘ for each of the determined tracks, adding a track identifier of the track and track format information indicating metadata of the track, including a layout of data in the track, to the cache transfer list; and transferring the cache transfer list to the secondary storage system for the secondary storage system to use the track format information transferred with the cache transfer list for a track staged into the secondary cache from the secondary storage having a track identifier in the cache transfer list after a failover from the primary storage system to the secondary storage system’.
The primary reason for the allowance of claims 31-37 is the inclusion of the following limitations: ‘for each of the determined tracks, adding a track identifier of the track and track format information indicating metadata of the track, including a layout of data in the track, to the cache transfer list; and transferring the cache transfer list to the secondary storage system for the secondary storage system to use the track format information transferred with the cache transfer list for a track staged into the secondary cache from the secondary storage having a track identifier in the cache transfer list after a failover from the primary storage system to the secondary storage system’.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Yolanda L Wilson/Primary Examiner, Art Unit 2113